EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this ‘‘Employment Agreement’’) is effective as of the
7th day of April, 2006 by and among Ames True Temper, Inc., a Delaware
corporation (the ‘‘Company’’), Acorn Products, Inc., a Delaware corporation
(‘‘Acorn’’), UnionTools, Inc. a Delaware corporation and wholly owned subsidiary
of Acorn (‘‘UnionTools’’), and A. Corydon Meyer (the ‘‘Executive’’ and together
with the Company, Acorn, and UnionTools, the ‘‘Parties’’).

WHEREAS, the Company and its Affiliates, as defined in Section 9(f), are engaged
in the business of (i) manufacturing, marketing and distributing long-handled
tools, wheelbarrows, hose reels, striking tools, pruning implements, pots and
planters, snow tools, lawn carts, repair handles, garden hoses, and decorative
accessories for the lawn and garden, and (ii) conducting such other activities
as are undertaken from time to time by the Company and each of its Affiliates as
a result of future acquisitions, or otherwise;

WHEREAS, the Company entered into an Agreement and Plan of Merger (the ‘‘Merger
Agreement’’), by and among the Company, Acorn, and ATTUT Holdings, Inc., dated
April 7, 2006, under which the Company acquired Acorn on the ‘‘Closing Date’’
(as defined in the Merger Agreement);

WHEREAS, immediately prior to the Closing Date, Executive was employed by
UnionTools and subject to the Employment Agreement, dated June 11, 2002, by and
among Acorn, UnionTools, and the Executive, as amended by the First Amendment to
Employment Agreement, dated May 26, 2004 (the ‘‘Prior Employment Agreement’’)
and the Employee Severance Agreement, dated August 31, 1999, between Acorn and
Executive (the ‘‘1999 Severance Agreement’’);

WHEREAS, effective as of the Closing Date, the Company desires to employ
Executive as the Senior Executive Vice President of Business Development of the
Company in accordance with the terms hereof, and Executive desires to
voluntarily resign his position as the President and Chief Executive Officer of
UnionTools without ‘‘good reason’’ (as defined in the Prior Employment
Agreement) and commence his employment with the Company as its Senior Executive
Vice President of Business Development in accordance with the terms hereof;

WHEREAS, the Parties acknowledges that this Employment Agreement nullifies and
supersedes the Prior Employment Agreement, the 1999 Severance Agreement, and all
other agreements with respect to the subject matter hereof; and

WHEREAS, the Parties acknowledge that effective as of the Closing Date, Acorn,
UnionTools and the Company shall not have any obligations under the Prior
Employment Agreement or the 1999 Severance Agreement and Executive shall not
have any rights under the Prior Employment Agreement or the 1999 Severance
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises in this Agreement, the Parties agree as follows:

1.    Employment.    The Company hereby agrees to employ Executive as Senior
Executive Vice President of Business Development of the Company, and Executive
hereby agrees to accept such employment and agrees to act as Senior Executive
Vice President of Business Development of the Company, all in accordance with
the terms and conditions of this Employment Agreement. Executive hereby
represents and warrants that neither Executive’s entry into this Employment
Agreement nor Executive’s performance of Executive’s obligations hereunder will
conflict with or result in a breach of the terms, conditions or provisions of
any other agreement or obligation of any nature to which Executive is a party or
by which Executive is bound, including, without limitation, any development
agreement, non-competition agreement or confidentiality agreement entered into
by Executive.

2.    Term of Employment.    The term of Executive’s employment under this
Employment Agreement will commence on the date of this Employment Agreement and
will continue until the third (3rd) anniversary of the date of this Employment
Agreement (the ‘‘Initial Employment Period’’).

1


--------------------------------------------------------------------------------


THE INITIAL EMPLOYMENT PERIOD AND ANY RENEWAL EMPLOYMENT PERIOD (AS DEFINED
HEREIN) SHALL AUTOMATICALLY BE RENEWED AND EXTENDED ON THE SAME TERMS AND
CONDITIONS CONTAINED HEREIN FOR CONSECUTIVE ONE-YEAR PERIODS (EACH, A ‘‘RENEWAL
EMPLOYMENT PERIOD’’), UNLESS NOT LATER THAN SIXTY (60) DAYS PRIOR TO THE END OF
THE INITIAL EMPLOYMENT PERIOD OR ANY RENEWAL EMPLOYMENT PERIOD, AS THE CASE MAY
BE, EITHER PARTY SHALL GIVE WRITTEN NOTICE TO THE OTHER PARTY OF ITS ELECTION TO
TERMINATE THIS EMPLOYMENT AGREEMENT. The Initial Employment Period and the
Renewal Employment Periods are hereinafter referred to as the ‘‘Employment
Period.’’ For purposes of this Employment Agreement, any notice of election to
terminate this Employment Agreement pursuant to this Section 2 shall be deemed:
(i) a termination without Due Cause pursuant to Section 9(d) if such notice is
delivered by the Company; or (ii) a voluntary resignation without Good Reason
pursuant to Section 9(e) if such notice is delivered by Executive.
Notwithstanding anything to the contrary contained herein, the Employment Period
is subject to termination pursuant to Section 9 below.

3.    Position and Responsibilities.    Executive shall report to and be subject
to the direction of the Chief Executive Officer of the Company. Executive shall
perform and discharge such duties and responsibilities for the Company as the
Chief Executive Officer may from time to time reasonably assign Executive.
Executive understands and acknowledges that such duties shall be subject to
revision and modification by the Chief Executive Officer and/or the Board of
Directors (the ‘‘Board’’) of CHATT Holdings, LLC (‘‘CHATT’’) or the Company, as
appropriate, upon reasonable notice to Executive. During the Employment Period,
Executive shall devote Executive’s full business time, attention, skill and
efforts to the faithful performance of Executive’s duties herein, and shall
perform the duties and carry out the responsibilities assigned to Executive, to
the best of Executive’s ability, in a diligent, trustworthy and businesslike
manner for the purpose of advancing the Company. Executive acknowledges that
Executive’s duties and responsibilities will require Executive’s full-time
business efforts and agrees that during the Employment Period, Executive will
not engage in any outside business activities that conflict with Executive’s
obligations under this Employment Agreement. On or prior to January 1, 2007, at
the Company’s election upon reasonable notice, Executive’s place of employment
shall be relocated from Columbus, Ohio to Harrisburg, Pennsylvania.

4.    Compensation.

(a)    Base Salary.    During the Employment Period, the Company shall pay to
Executive a minimum base salary at the annualized rate of $364,000 per year (the
‘‘Base Salary’’), less applicable tax withholding, subject to increase from time
to time, solely at the Company’s discretion, payable at the Company’s regular
employee payroll intervals. Executive’s performance shall be reviewed annually
on or before December 31 and the Base Salary may be increased, effective January
1 of each year, at the Company’s sole discretion.

(b)    Bonus.    During the Employment Period, Executive shall be eligible to
receive an annual bonus pursuant to a program, approved by the Board, with two
components: (i) the first component grants a bonus amount based on the
achievement of Company performance targets and (ii) the second component grants
a bonus amount based on the achievement of personal objectives. Under the
program, Executive will be eligible for a target bonus equal to 40% of
Executive’s Base Salary; provided that, in respect of the fiscal year ending
September 30, 2006, Executive will be eligible to receive an amount under only
the first component of the program, which amount will be multiplied by a
fraction, the numerator of which is the number of days Executive was employed
during such fiscal year and the denominator of which is 365.

5.    Benefit Plans and Perquisites.    During the Employment Period, Executive
will be entitled to receive employee benefits comparable to those benefits
provided to other officers of the Company, subject to any applicable waiting
periods, eligibility requirements, or other restrictions. Notwithstanding the
foregoing, the Executive shall receive, for the period of employment of
Executive by Acorn prior to the Closing Date, service credit under the Company’s
employee benefit plans and arrangements for purposes of eligibility and vesting,
and the Company shall waive any applicable waiting periods, pre-existing
conditions or actively-at-work requirements and shall give Executive

2


--------------------------------------------------------------------------------


credit under the Company’s coverages or benefit plans for deductibles,
co-payments and out-of-pocket payments that have been paid by Executive to Acorn
during the period from January 1, 2006 to the Closing Date, in each case to the
extent permitted to do so under the Company’s benefit plans and arrangements.
The Company may, at any time or from time to time, amend, modify, suspend or
terminate any benefit plan or program contemplated hereunder in this Section 5
for any reason and without Executive’s prior written consent; provided that such
amendment, modification, suspension or termination does not disproportionately
impact the Executive as compared to the other participants under such plan or
program. In addition to the foregoing benefits, Executive shall be entitled to
(i) reimbursement for country club dues on a monthly basis, up to $600 per month
during the Employment Period, (ii) reimbursement for a country club initiation
fee, on a one-time basis, up to $30,000, upon the relocation of Executive’s
place of employment from Columbus, Ohio to Harrisburg, Pennsylvania and (iii)
reimbursement of the expenses reasonably incurred by Executive in connection
with the relocation of Executive’s primary residence from Ohio to Pennsylvania,
in accordance with the Company’s relocation policy, as revised pursuant to Annex
1.

6.    Business Expenses.    The Company, in accordance with the policies and
practices established by the Board from time to time, will pay or reimburse
Executive for all expenses (including travel, blackberry and cell phone
expenses) reasonably incurred by Executive during the Employment Period in
connection with the performance of Executive’s duties under this Employment
Agreement, provided that Executive shall provide to the Company documentation or
evidence of expenses for which Executive seeks reimbursement in accordance with
the policies and procedures established by the Board or the Company from time to
time.

7.    Vacation.    Executive shall be entitled to vacation at the rate of four
(4) weeks per calendar year in accordance with the Company’s vacation policy
(pro-rated for partial years). Executive shall make good faith efforts to
schedule vacations so as to least conflict with the conduct of the Company’s
business and will give the Company adequate advance notice of Executive’s
planned absences. Up to half of Executive’s unused vacation time may be carried
over to subsequent years; provided, however, that in no event shall Executive be
entitled to greater than six (6) weeks vacation per year.

8.    Confidentiality, Inventions, Non-Competition and Non-Solicitation
Agreement.    As of the date hereof, Executive shall have entered into a
confidentiality, inventions, non-competition and non-solicitation agreement, in
the form of Exhibit A attached hereto and made a part hereof (the
‘‘Confidentiality, Inventions, Non-Competition and Non-Solicitation
Agreement’’).

9.    Termination.

(a)    Death.    The Employment Period will terminate immediately upon the death
of Executive. If the Employment Period is terminated pursuant to this Section
9(a), the Company shall have no further obligation to Executive (or Executive’s
estate) except for salary and benefits accrued through the date of termination
(the ‘‘Accrued Benefits’’).

(b)    Due Cause.    The Company may immediately terminate the Employee’s
employment, for ‘‘Due Cause’’ (as defined below) upon written notice by the
Company to Executive identifying the act or acts constituting Due Cause. The
following constitutes the exclusive list of events that will provide the Company
with a basis to terminate Executive’s employment with the Company for Due Cause:

(i)    Executive’s material breach of any of Executive’s obligations under the
Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement,
this Employment Agreement, or any other written agreement with the Company or
any of its Affiliates; or

(ii)    Executive’s continued and deliberate neglect of, willful misconduct in
connection with the performance of, or refusal to perform Executive’s duties in
accordance with Section 3 of this Employment Agreement, which, in the case of
neglect or refusal to perform, has not been cured within thirty (30) days after
Executive has been provided notice of the same; or

(iii)    Executive’s engagement in any conduct which injures the integrity,
character, financial position or financial performance of the business or
reputation of CHATT or any of its subsidiaries or which impugns Executive’s own
integrity, character or reputation so as to cause Executive to be unfit to act
in the capacity of Senior Executive Vice President of Business Development of
the Company; or

3


--------------------------------------------------------------------------------


(iv)    the Board’s good faith determination that Executive has committed an act
or acts constituting a felony, or other act involving dishonesty, disloyalty or
fraud against CHATT or any of its subsidiaries.

If the Employment Period is terminated pursuant to this Section 9(b), the
Company shall have no further obligation to Executive except for the Accrued
Benefits.

(c)    Permanent Disability.    The Company may immediately terminate the
Employment Period upon the Permanent Disability (as defined below) of Executive.
If the Employment Period is terminated pursuant to this Section 9(c), then
Executive will be entitled to receive the Accrued Benefits and such benefits, if
any, as may be provided Executive pursuant to the Company’s disability insurance
policy. For purposes of this Employment Agreement, the term ‘‘Permanent
Disability’’ shall mean that Executive is unable to perform, with or without
reasonable accommodation, by reason of physical or mental incapacity, the
essential functions of Executive’s position for one hundred fifty (150) or more
days in any one hundred eighty (180) day period. The Board shall determine,
according to the facts then available, whether and when a Permanent Disability
has occurred. Such determination shall not be arbitrary or unreasonable.

(d)    Termination by the Company without Due Cause.    The Company may
terminate Executive’s employment with the Company without Due Cause upon thirty
(30) days’ prior written notice. If the Employment Period is terminated pursuant
to this Section 9(d) by the Company without Due Cause (other than by reason of
death or Permanent Disability) within one (1) year of the Closing Date, then
Executive will be entitled to receive (i) the Accrued Benefits, (ii) a severance
amount equal to $1,000,000, payable in twelve (12) monthly installments, and
(iii) reimbursement for outplacement services expenses up to $25,000 during the
one year period following Executive’s termination of employment with the
Company. If the Company terminates Executive’s employment without Due Cause
(other than by reason of death or Permanent Disability) after the first
anniversary of the Closing Date, then Executive shall be entitled to receive the
benefits described in (i) and (iii) above and a severance amount equal to
$500,000, payable in twelve (12) monthly installments.

(e)    Voluntary Resignation by Executive.    Executive may terminate his
employment with the Company at any time for any reason upon thirty (30) days’
prior written notice. If Executive terminates his employment with the Company
without ‘‘Good Reason’’ (as defined below), the Company shall have no further
obligation to Executive except for the Accrued Benefits. If Executive terminates
his employment with the Company for Good Reason within one (1) year of the
Closing Date, then Executive will be entitled to receive (i) the Accrued
Benefits, (ii) a severance amount equal to $1,000,000, payable in twelve (12)
monthly installments, and (iii) reimbursement for outplacement services expenses
up to $25,000 during the one year period following Executive’s termination of
employment with the Company. If Executive terminates his employment with the
Company for Good Reason after the first anniversary of the Closing Date,
Executive shall be entitled to receive the benefits described in (i) and (iii)
above and a severance amount equal to $500,000, payable in twelve (12) monthly
installments. Good Reason’’ means the occurrence of any of the following events,
without the prior written consent of Executive: (A) a material diminution of
Executive’s responsibilities or (B) any material breach of this Employment
Agreement by the Company, Acorn or UnionTools (including, but not limited to,
(x) any decrease in the Base Salary or (y) relocation of Executive’s place of
employment to a location that is greater than fifty (50) miles from the
Columbus, Ohio metropolitan area, or if Executive has been relocated to
Harrisburg, Pennsylvania, to a location that is greater than fifty (50) miles
from the Harrisburg, Pennsylvania metropolitan area), provided, that in the case
of (A) or (B), the Company shall have thirty (30) days following Executive’s
written notice of his intention to terminate his employment to cure the
circumstances constituting Good Reason. Good Reason shall not include acts taken
by the Company (including but not limited to suspension of employment) as a
result of the Company’s reasonable belief that grounds for termination of
employment for Cause exist, provided that such acts shall constitute Good Reason
to the extent such acts continue for greater than thirty (30) days. In addition,
the relocation of Executive’s place of employment during the Employment Period
from Columbus, Ohio to Harrisburg, Pennsylvania shall not provide a basis for
Executive to terminate his employment with the Company for Good Reason.

4


--------------------------------------------------------------------------------


(f)    General Release.    The receipt of any severance payments or
reimbursement for outplacements services expenses as set forth in this Sections
9 shall be contingent upon Executive’s execution of a general release of all
claims against the Company and its Affiliates (as defined below), substantially
in the form attached hereto as Exhibit B. For purposes of this Employment
Agreement, the term ‘‘Affiliates’’ means all persons or entities that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the Company, all companies or entities in which
the Company owns an equity interest, and all predecessors, successors and
assigns of such affiliates.

(g)    Breach of Covenants.    In the event of a breach by Executive of any of
the provisions in the Confidentiality, Inventions, Non-Competition and
Non-Solicitation Agreement, Executive shall not be entitled to any payments set
forth in Section 9 hereof, except as required by law, and the Company will have
no obligation to pay any of the amounts that remain payable by the Company under
Section 9.

(h)    No Reduction.    Executive shall not be required to mitigate damages or
the amount of any payment provided under this Section 9 by seeking other
employment or otherwise, nor shall the amount of any payment provided under this
Section 9 be reduced by any compensation earned by Executive as the result of
employment by another employer after the date of termination or otherwise.

(i)    Survival.    Termination of the Employment Period in accordance with
Section 2 or this Section 9 will not affect the provisions of this Employment
Agreement that survive such termination, including without limitation, the
provisions in the Confidentiality, Inventions, Non-Competition and
Non-Solicitation Agreement and will not limit any Party’s ability to pursue
remedies at law or equity.

10.    Attorney’s Fees.    If any Party prevails in a legal action to enforce or
protect its rights under this Employment Agreement, then that Party shall be
entitled to recover reasonable attorneys’ fees, costs, and expenses, in addition
to all other relief, including but not limited to damages and injunctive relief.

11.    Executive Assistance.    Both during the Employment Period and for two
(2) years after the end of the Employment Period, Executive shall, upon
reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company, as the
Company may reasonably request (with due consideration to Executive’s business
activities and obligations after the Employment Period), in connection with any
litigation, claim, or other dispute in which the Company or any of its
Affiliates is or may become a party. The Company shall reimburse Executive for
all reasonable out-of-pocket expenses incurred by Executive in fulfilling
Executive’s obligations under this Section 11. In addition, to the extent that
Executive provides such assistance at any time after six (6) months from the
date that Executive’s employment with the Company has terminated, and Executive
is required to be absent from employment for one (1) or more days in order to
provide such assistance, the Company shall pay the Executive for each such day
an amount equal to the daily rate of the Executive’s Base Salary as in effect as
of the date of termination.

12.    Effect of Prior Agreements.    This Employment Agreement and the
Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement
contain the entire understanding among the Company and Executive relating to the
subject matter hereof and supersede any prior agreements, arrangements, and
understandings among Executive, the Company, Acorn or UnionTools relating to the
subject matter hereof, including but not limited to, the Prior Employment
Agreement and the 1999 Severance Agreement.

13.    Modification and Waiver.    This Employment Agreement may not be modified
or amended, nor may any provisions of this Employment Agreement be waived,
except by an instrument in writing signed by the Parties. No written waiver will
be deemed to be a continuing waiver unless specifically stated therein, and each
such waiver will operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

14.    Severability.    If, for any reason, any provision of this Employment
Agreement is held invalid, such invalidity will not affect any other provision
of this Employment Agreement, and each

5


--------------------------------------------------------------------------------


provision will to the full extent consistent with law continue in full force and
effect. If any provision of this Employment Agreement is held invalid in part,
such invalidity will in no way affect the rest of such provision, and the rest
of such provision, together with all other provisions of this Employment
Agreement, will, to the full extent consistent with law, continue in full force
and effect.

15.    Notices.    Any notice, consent, waiver and other communications required
or permitted pursuant to the provisions of this Employment Agreement must be in
writing and will be deemed to have been properly given (a) when delivered by
hand; (b) when sent by telecopier (with acknowledgment of complete
transmission), provided that a copy is mailed by U.S. certified mail, return
receipt requested; (c) three (3) days after sent by certified mail, return
receipt requested; or (d) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case to the appropriate addresses and
telecopier numbers set forth below:

If to the Company, Acorn or UnionTools:

Ames True Temper, Inc.
465 Railroad Avenue
Camp Hill, Pennsylvania 17011
Attn: Justin Wender
Fax: (717) 730-2552

With a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn: Robert Goldstein, Esq.
Fax: (212) 593-5955

If to Executive, to the Executive’s home address reflected in the Company’s
records.

Each Party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other Party in
accordance with this Section 15.

16.    Third Party Beneficiaries.    Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any person or entity,
other than the Parties to this Employment Agreement and their respective
permitted successors and assigns, any rights or remedies under or by reason of
this Employment Agreement.

17.    Headings.    The headings and other captions in this Employment Agreement
are included solely for convenience of reference and will not control the
meaning and interpretation of any provision of this Employment Agreement.

18.    Waiver of Conflicts.    The Parties hereby agree that, following the
Closing Date, Kirkland & Ellis LLP (‘‘K&E’’) (or any successor) may serve as
counsel to the Executive, in connection with any litigation, claim or obligation
arising out of or relating to this Agreement, and each of the Parties hereby
consents thereto and agrees to waive any conflict of interest arising therefrom,
provided that K&E is not actively representing Acorn or UnionTools in any
material matter at the time such litigation, claim or obligation arises.

19.    Governing Law; Arbitration.    This Employment Agreement has been
executed in the State of Pennsylvania, and its validity, interpretation,
performance, and enforcement will be governed by the laws of such state, without
regard to conflicts of laws principles. Except for disputes arising out of an
alleged violation of the covenants set forth in the Confidentiality, Inventions,
Non-Competition and Non-Solicitation Agreement, any controversy or claim arising
out of or relating to any provision of this Employment Agreement or any other
document or agreement referred to herein shall be resolved by arbitration. The
arbitration process shall be instigated by any Party giving written notice to
the other of the desire for arbitration and the factual allegations underlying
the basis for the dispute. The arbitration shall be conducted by such
alternative dispute resolution service as is agreed to by the Parties, or,
failing such agreement within thirty (30) days after such dispute arises, by
arbitrators

6


--------------------------------------------------------------------------------


selected as described below in accordance with the rules and procedures
established by the American Arbitration Association. Only a person who is a
practicing lawyer admitted to a state bar may serve as an arbitrator. Each of
the Company and Executive shall select one arbitrator, and those arbitrators
shall choose a third arbitrator; these arbitrators shall constitute the panel.
The American Arbitration Association rules for employment arbitration shall
control any discovery conducted in connection with the arbitration. The expenses
of arbitration (other than attorneys’ fees) shall be shared as determined by
arbitration. The prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs and expenses. Any result reached by the panel shall be
binding on all parties to the arbitration, and no appeal may be taken. It is
agreed that any Party to any award rendered in such arbitration proceeding may
seek a judgment upon the award and that judgment may be entered thereon by any
court having jurisdiction. The arbitration shall be conducted in the State of
Pennsylvania.

20.    Non-Assignability/Binding Effect.    This Employment Agreement shall not
be assignable by any Party without the prior written consent of the other
Parties. This Employment Agreement will be binding upon and inure to the benefit
of Executive, the Company, Acorn, UnionTools and their respective successors and
permitted assigns.

21.    No Strict Construction.    The language used in this Employment Agreement
will be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction will be applied against any person.

22.    Conformance with Code Section 409A.    The parties hereto agree to
negotiate in good faith should any amendment to this Employment Agreement be
required in order to comply with Section 409A of the United States Internal
Revenue Code of 1986, as amended.

[Remainder of Page Intentionally Blank; Signature Page to Follow]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Company, Acorn and UnionTools has caused this
Employment Agreement to be executed by its duly authorized officer and Executive
has signed this Employment Agreement, as of the date first written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] AMES TRUE TEMPER, INC.   [spacer.gif]
[spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Richard C. Dell   [spacer.gif]
[spacer.gif] Its: [spacer.gif] [spacer.gif] President and CEO   [spacer.gif]
[spacer.gif] ACORN PRODUCTS, INC.   [spacer.gif] [spacer.gif] By: [spacer.gif]
[spacer.gif] /s/ Richard C. Dell   [spacer.gif] [spacer.gif] Its: [spacer.gif]
[spacer.gif] President and CEO   [spacer.gif] [spacer.gif] UNIONTOOLS, INC.  
[spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Richard C. Dell  
[spacer.gif] [spacer.gif] Its: [spacer.gif] [spacer.gif] President and CEO  
[spacer.gif] [spacer.gif] EXECUTIVE   [spacer.gif] [spacer.gif] /s/ A. Corydon
Meyer   [spacer.gif] [spacer.gif] A. Corydon Meyer [spacer.gif]

8


--------------------------------------------------------------------------------


Annex 1

Relocation Policy

In addition to the provisions of the Company’s Relocation Policy, Executive
shall be entitled to the following:

Moving Expenses

The Company will pay realtor’s fee to sell Executive’s current home (maximum
6%), as well as closing costs on the sale of Executive’s current home and on the
purchase of Executive’s new home (no points). The Company will also pay to move
household goods, as well as up to three house-hunting trips for Executive and
Executive’s wife. Maximum $150,000.

Temporary Living Expenses

The Company will reimburse temporary living expenses (furnished apartment) from
Executive’s hire date to move date (not to exceed six months). The Company will
also reimburse travel expenses for trips to Executive’s current home every other
week until Executive moves to the Harrisburg area (not to exceed six months).

9


--------------------------------------------------------------------------------


Exhibit A

CONFIDENTIALITY, INVENTIONS,
NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement
(the ‘‘Agreement’’) is entered into this 7th day of April, 2006 by and between
Ames True Temper, Inc., its successors or assigns (the ‘‘Company’’) and A.
Corydon Meyer (the ‘‘Executive’’). This Agreement sets forth the entire
agreement between the parties hereto concerning the subject matter hereof and
supersedes all prior agreements and understandings concerning the subject matter
hereof. In consideration of employment by the Company of Executive pursuant to
the Employment Agreement by and among Executive, the Company, Acorn Products,
Inc., a Delaware corporation (‘‘Acorn’’), and UnionTools, Inc., a Delaware
corporation and wholly owned subsidiary of Acorn, dated April 7, 2006 (the
‘‘Employment Agreement’’), which Executive acknowledges to be good and valuable
consideration for the Executive’s obligations hereunder, the Company and
Executive agree as follows:

1.    The Business.

Executive acknowledges that the Company and the Affiliates (as defined in
Section 2(b) below) are engaged in the business of (i) manufacturing, marketing
and distributing long-handled tools, wheelbarrows, hose reels, striking tools,
pruning implements, pots and planters, snow tools, lawn carts, repair handles,
garden hoses, and decorative accessories for the lawn and garden, and (ii)
conducting such other activities as are undertaken (or are, to the knowledge of
Executive, proposed or contemplated to be undertaken) from time to time by the
Company and each of the Affiliates during the term of Executive’s employment
with the Company or any Affiliate as a result of future acquisitions or
otherwise (collectively, the ‘‘Business’’).

2.    Confidential Information.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Executive acknowledges that the
Confidential Information (as defined below) constitutes a protectible business
interest of the Company and the Affiliates, and covenants and agrees that at all
times during the period of Executive’s employment, and at all times after
termination of such employment, Executive will not, directly or indirectly,
disclose, furnish, make available or utilize any Confidential Information other
than in the course of performing duties as an employee of the Company and/or the
Affiliates. Executive will abide by Company policies and rules as may be
established from time to time by it for the protection of its Confidential
Information. Executive agrees that in the course of employment with the Company,
Executive will not bring to the Company’s offices or use, disclose to the
Company, or induce the Company to use, any confidential information or documents
belonging to others if such use or disclosure would violate any confidentiality
or non-disclosure agreement to which Executive is subject. Executive’s
obligations under this Section 2(a) with respect to Confidential Information
will survive the termination of Executive’s employment with the Company, and
will terminate only at such time (if any) as the Confidential Information in
question becomes generally known to the public other than through a breach of
Executive’s obligations under this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  As used in this Agreement, the term
‘‘Confidential Information’’ means any and all confidential, proprietary or
trade secret information, whether disclosed, directly or indirectly, verbally,
in writing or by any other means in tangible or intangible form, including that
which is conceived or developed by Executive, applicable to or in any way
related to: (i) the business of the Company or any of the Affiliates (as defined
below) as then conducted or, to the knowledge of Executive, proposed to be
conducted; (ii) the research and development of the Company or any of the
Affiliates; or (iii) the business of any client, vendor, supplier or distributor
of the Company or any of the Affiliates. Such Confidential Information includes
the following property or information of the Company and the Affiliates, by way
of example

A-1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   and without limitation, trade secrets,
processes, formulas, data, program documentation, customer lists, designs,
drawings, algorithms, source code, object code, know-how, improvements,
inventions, licenses, techniques, all plans or strategies for marketing,
development and pricing, business plans, financial statements, profit margins
and all information concerning existing or potential clients, suppliers or
vendors. Confidential Information also means all similar information disclosed
to the Company or any Affiliate by third parties which is subject to
confidentiality obligations. The term ‘‘Affiliates’’ means (i) CHATT Holdings,
LLC and its subsidiaries and (ii) all predecessors, successors and assigns of
the those Affiliates identified in (i).

3.    Return of Materials.

Upon termination of employment with the Company, and regardless of the reason
for such termination, Executive will leave with, or promptly return to, the
Company all documents, records, notebooks, magnetic tapes, disks or other
materials, including all copies, in Executive’s possession or control which
contain Confidential Information or any other information concerning the
Company, any of the Affiliates or any of their respective products, services or
clients, whether prepared by the Executive or others. Notwithstanding the
foregoing, Executive shall be entitled to retain the Executive’s personal
effects provided any Confidential Information is removed therefrom.

4.    Inventions as Sole Property of the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Executive covenants and agrees that
all Inventions (as defined below) shall be the sole and exclusive property of
the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  As used in this Agreement, the term
‘‘Inventions’’ means any and all inventions, developments, discoveries,
improvements, works of authorship, concepts or ideas, or expressions thereof,
whether or not subject to patents, copyright, trademark, trade secret protection
or other intellectual property right protection (in the United States or
elsewhere), and whether or not reduced to practice, which are conceived or
developed by Executive while employed with the Company and/or any Affiliate or
within one (1) year following termination of such employment which relate to or
result from the actual or anticipated business, work, research or investigation
of the Company or any of the Affiliates or which are suggested by or result from
any task assigned to or performed by Executive for the Company or any of the
Affiliates.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Executive acknowledges that all
original works of authorship which are made by the Executive (solely or jointly)
are works made for hire under the United States Copyright Act (17 U.S.C., et
seq.).

[spacer.gif] [spacer.gif] [spacer.gif] (d)  Executive agrees to promptly
disclose to the Company all Inventions, all original works of authorship and all
work product relating thereto. This disclosure will include complete and
accurate copies of all source code, object code or machine-readable copies,
documentation, work notes, flow-charts, diagrams, test data, reports, samples
and other tangible evidence or results (collectively, ‘‘Tangible Embodiments’’)
of such Inventions, works of authorship and work product. All Tangible
Embodiments of any Invention, work of authorship or work product related thereto
will be deemed to have been assigned to the Company as a result of the act of
expressing any Invention or work of authorship therein.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  Executive hereby assigns to the
Company (together with the right to prosecute or sue for infringements or other
violations of the same) the entire worldwide right, title and interest to any
such Inventions or works made for hire, and Executive agrees to perform, during
and after employment, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in registering, recording,
obtaining, maintaining, defending, enforcing and assigning Inventions or works
made for hire in any and all countries. Executive hereby irrevocably designates
and appoints the Company and its duly

A-2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   authorized officers and agents as
Executive’s agents and attorneys-in-fact to act for and on Executive’s behalf
and instead of Executive, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by Executive; this designation and appointment
constitutes an irrevocable power of attorney and is coupled with an interest.

[spacer.gif] [spacer.gif] [spacer.gif] (f)  Without limiting the generality of
any other provision of this Section 4, Executive hereby authorizes the Company
and each of the Affiliates (and their respective successors) to make any desired
changes to any part of any Invention, to combine it with other materials in any
manner desired, and to withhold Executive’s identity in connection with any
distribution or use thereof alone or in combination with other materials.

[spacer.gif] [spacer.gif] [spacer.gif] (g)  This Agreement does not apply to any
invention for which no equipment, supplies, facility or trade secret information
of the Company or any Affiliate was used and which was developed entirely on
Executive’s own time, unless (1) the invention relates (a) to the business of
the Company or any Affiliate or (b) to the Company’s or any Affiliate’s actual
demonstrably anticipated research or development of which Executive was aware
during the term of Executive’s employment with the Company or any Affiliate; or
(2) the invention results from any work performed by Executive for the Company
or any Affiliate.

[spacer.gif] [spacer.gif] [spacer.gif] (h)  The obligations of Executive set
forth in this Section 4 (including, but not limited to, the assignment
obligations) will continue beyond the termination of Executive’s employment with
respect to Inventions conceived or made by Executive alone or in concert with
others during Executive’s employment with the Company and during the one (1)
year thereafter, whether pursuant to this Agreement or otherwise. These
obligations will be binding upon Executive and Executive’s executors,
administrators and other representatives.

5.    List of Prior Inventions.

All Inventions which Executive has made prior to employment by the Company or
any Affiliate (including without limitation Ames True Temper, Inc.) are excluded
from the scope of this Agreement. As a matter of record, Executive has set forth
on Annex I hereto a complete list of those Inventions which might relate to the
Company’s Business and which have been made by Executive prior to employment
with the Company. Executive represents that such list is complete. If no list is
attached, Executive represents that there are no prior Inventions.

6.    Non-Competition.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Executive acknowledges that: (i) the
Company and the Affiliates are and will be engaged in the Business during the
term of the Executive’s employment and thereafter; (ii) the Company and the
Affiliates are and will be actively engaged in the Business throughout the
world; (iii) Executive is one of a limited number of persons who will be
developing the Business; (iv) Executive has and will continue to occupy a
position of trust and confidence with the Company after the date hereof and
during the term of the Executive’s employment Executive will become familiar
with the Company’s (and the Affiliates’) trade secrets and with other
proprietary and confidential information concerning the Company (and the
Affiliates) and the Business; (v) the agreements and covenants contained in this
Agreement are essential to protect the Company, the Affiliates and the goodwill
of the Business and are a condition precedent to the execution by the Company of
the Employment Agreement; (vi) Executive’s employment with the Company and/or
the Affiliates has special, unique and extraordinary value to the Company and
the Affiliates and the Company would be irreparably damaged if Executive were to
provide services to any person or entity in violation of the provisions of this
Section 6; and (vii) Executive has means to support Executive and Executive’s
dependents other than by engaging in the Business, and the provisions of this
Section 6 will not impair such ability.

A-3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (b)  Executive will not, during the
Restricted Period (as defined below), in the countries where the Company and the
Affiliates engage in the Business, including the United States, Canada, Mexico,
United Kingdom, Ireland, and Australia (the ‘‘Restricted Territory’’), directly
or indirectly (whether as an owner, partner, shareholder, agent, officer,
director, employee, independent contractor, consultant, or otherwise) own,
operate, manage, control, invest in, perform services for, or engage or
participate in any manner in, or render services to (alone or in association
with any person or entity) or otherwise assist any person or entity that engages
in, or owns, invests in, operates, manages or controls any venture or enterprise
that engages in, the Business. The term ‘‘Restricted Period’’ means the period
of time from the date hereof until three (3) years after the termination for any
reason of Executive’s employment relationship with the Company and/or any
Affiliate or any successor thereto (including any termination based on
non-renewal of any employment agreement or arrangement). The Restricted Period
shall be extended for a period equal to any time period that Executive is in
violation of this Section 6. Nothing contained in this Section 6 shall be
construed to prevent Executive from investing in the stock of any competing
corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if Executive is not involved in the business
of said corporation and if Executive and Executive’s associates (as such term is
defined in Regulation 14(A) promulgated under the Securities Exchange Act of
1934, as in effect on the date hereof), collectively, do not own more than an
aggregate of two percent (2%) of the stock of such corporation.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Scope/Severability.    The Parties
acknowledge that the business of the Company and the Affiliates is and will be
national and international in scope and thus the covenants in this Section 6
would be ineffective if the covenants were to be limited to a particular
geographic area. If any court of competent jurisdiction at any time deems the
Restricted Period unreasonably lengthy, or the Restricted Territory unreasonably
extensive, or any of the covenants set forth in this Section 6 not fully
enforceable, the other provisions of this Section 6, and this Agreement in
general, will nevertheless stand and, to the full extent consistent with law,
continue in full force and effect, and it is the intention and desire of the
parties that the court treat any provisions of this Agreement which are not
fully enforceable as having been modified to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent (for example, that the Restricted Period be deemed to be the
longest period permissible by law, but not in excess of the length provided for
in Section 6(b), and the Restricted Territory be deemed to comprise the largest
territory permissible by law under the circumstances but not in excess of the
territory provided for in Section 6(b)).

7.    Non-Solicitation.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Executive will not, during the
Restricted Period, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity:

i.    employ, engage or explicitly solicit for employment any individual who is,
or was at any time during the twelve-month period immediately prior to the
termination of Executive’s employment with the Company and/or any Affiliate for
any reason, an employee of the Company or any of the Affiliates or otherwise
seek to adversely influence or alter such individual’s relationship with the
Company or any of the Affiliates; or

ii.    solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of Executive’s
employment with the Company or any Affiliate for any reason, a customer,
supplier or vendor of the Company or any Affiliate to terminate or otherwise
alter his, her or its relationship with the Company or any Affiliate.

iii.    Notwithstanding the foregoing, Executive shall not be prohibited from
employing or otherwise working with any such person whose employment is
terminated by the Company or any Affiliate.

A-4


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (b)  The Restricted Period shall be
extended for a period equal to any time period that Executive is in violation of
this Section 7.

8.    Equitable Remedies.

Executive acknowledges and agrees that the agreements and covenants set forth in
this Agreement are reasonable and necessary for the protection of the Company’s
and the Affiliates’ business interests, that irreparable injury will result to
the Company and the Affiliates if Executive breaches any of the terms of said
covenants, and that in the event of Executive’s actual or threatened breach of
any such covenants, the Company and the Affiliates will have no adequate remedy
at law. Executive accordingly agrees that, in the event of any actual or
threatened breach by Executive of any of said covenants, the Company and the
Affiliates will be entitled to immediate injunctive and other equitable relief,
without posting bond or other security and without the necessity of showing
actual monetary damages. Nothing in this Section 8 will be construed as
prohibiting the Company or any Affiliate from pursuing any other remedies
available to them for such breach or threatened breach, including the recovery
of any damages that they are able to prove.

9.    Breach.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Executive’s material breach of any
of Executive’s obligations under this Agreement will constitute ‘‘due cause’’
(as defined in the Employment Agreement) for the termination of Executive by the
Company and/or the Affiliates, as appropriate, pursuant to the Employment
Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  In the event of a breach by
Executive of any of the provisions in this Agreement, Executive will not be
entitled to any severance payments or benefits set forth in the Employment
Agreement, except as required by law, and the Company and/or the Affiliates will
have no obligation to pay any of the amounts that remain payable by the Company
under the Employment Agreement.

10.    No Right to Employment.

No provision of this Agreement shall give Executive any right to continue in the
employ of the Company or any of the Affiliates, create any inference as to the
length of employment of Executive, affect the right of the Company or the
Affiliates to terminate the employment of Executive, with or without cause, or
give Executive any right to participate in any welfare or benefit plan or other
program of the Company or any of the Affiliates.

11.    Modification and Waiver.

This Agreement may not be modified or amended or terminated except by an
instrument in writing signed by the Parties. No term or condition of this
Agreement will be deemed to have been waived, except by written instrument of
the Party charged with such waiver. No such written waiver will be deemed to be
a continuing waiver unless specifically stated therein, and each such waiver
will operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

12.    Severability.

Executive acknowledges that the agreements and covenants contained in this
Agreement are essential to protect the Company and the Affiliates and their
goodwill. Each of the covenants in this Agreement will be construed as
independent of any other covenants or other provisions of this Agreement. It is
the intention and desire of the Parties that the court treat any provisions of
this Agreement which are not fully enforceable as having been modified to the
extent deemed necessary by the court to render them reasonable and enforceable
and that the court enforce them to such extent.

13.    Notices.

Any notice, consent, waiver and other communications required or permitted
pursuant to the provisions of this Agreement must be in writing and will be
deemed to have been properly

A-5


--------------------------------------------------------------------------------


given (a) when delivered by hand; (b) when sent by telecopier (with
acknowledgment of complete transmission), provided that a copy is mailed by U.S.
certified mail, return receipt requested; (c) three (3) days after sent by
certified mail, return receipt requested; or (d) one (1) day after deposit with
a nationally recognized overnight delivery service, in each case to the
appropriate addresses and telecopier numbers set forth below:

If to the Company:

CHATT Holdings LLC
c/o Castle Harlan, Inc.
150 East 58th Street
New York, New York 10155
Attn: Justin Wender
Fax: (212) 207-8042

With a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn.: Robert Goldstein, Esq.
Fax: (212) 593-5955

If to Executive, to the Executive’s home address reflected in the Company’s
records.

Each party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other party in
accordance with this Section 13.

14.    Headings.

The headings and other captions in this Agreement are included solely for
convenience of reference and will not control the meaning and interpretation of
any provision of this Agreement.

15.    Governing Law.

This Agreement has been executed in the State of Pennsylvania, and its validity,
interpretation, performance, and enforcement will be governed by the laws of
such state, without regard to conflicts of laws principles.

16.    Binding Effect.

This Agreement will be binding, upon and inure to the benefit of Executive, the
Company, and their respective successors and permitted assigns; provided,
however, that Executive may not assign this Agreement or any part hereof.

17.    Survival.

The provisions in this Agreement shall survive the termination of Executive’s
employment with the Company.

18.    Compliance.

In order to monitor compliance with the terms of this Agreement, Executive
agrees to give written notice, including a pertinent description, to the Company
of each position of employment, ownership of more than one percent (1%) of the
stock of any corporation, participation with another entity or organization
(except for religious institutions or charitable organizations not related to
the Business) which Executive obtains during the Restricted Period.

19.    No Strict Construction.

The language used in this Agreement will be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
will be applied against any person.

A-6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has signed this Agreement, as of the date
written below.

[spacer.gif] EXECUTIVE:

Date:

[spacer.gif]
                                                                                
A. Corydon Meyer

[spacer.gif] AMES TRUE TEMPER, INC.

[spacer.gif] By :
                                                                        
Its :                                                                         

A-7


--------------------------------------------------------------------------------


Exhibit B

SEPARATION AGREEMENT AND GENERAL RELEASE

Ames True Temper, Inc. (the ‘‘Company’’), and A. Corydon Meyer (the
‘‘Executive’’) agree that this Separation Agreement and General Release (the
‘‘Agreement’’) sets forth their complete agreement and understanding regarding
the termination of Executive’s employment with the Company.

1.    Separation Date.    Executive’s employment with the Company will terminate
effective                                  (the ‘‘Separation Date’’). Executive
agrees to return all Company property to the Company no later than the
Separation Date. Except as specifically provided below, Executive shall not be
entitled to receive any benefits of employment following the Separation Date.

2.    Consideration of the Company.    In consideration for the releases and
covenants by Executive in this Agreement, the Company will provide Executive
with the following: [insert consideration as set forth in Employment Agreement]

3.    Executive Release of Rights.    Executive (defined for the purpose of this
Paragraph 3 as Executive and Executive’s agents, representatives, attorneys,
assigns, heirs, executors, and administrators) irrevocably, fully, and
unconditionally releases the Released Parties (defined as the Company, ATT
Holding Co., CHATT Holdings, Inc., CHATT Holdings LLC, Castle Harlan Partners
IV, L.P., and each of their affiliated companies, parents, subsidiaries,
predecessors, successors, assigns, divisions, related entities and any of their
past or present employees, officers, agents, insurers, attorneys,
administrators, officers, directors, shareholders, employee benefit plans, and
the sponsors, fiduciaries, or administrators of the Company’s employee benefit
plans) from any and all liability, claims, demands, actions, causes of action,
suits, grievances, debts, sums of money, agreements, promises, damages, back and
front pay, costs, expenses, attorneys’ fees, and remedies of any type, arising
or that may have arisen out of or in connection with Executive’s employment with
or termination of employment from the Company, from the beginning of time to the
date hereof, including but not limited to claims, actions or liability under:
(1) Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. §201 et seq., the Family and Medical Leave Act of 1993, 29 U.S.C.
§2601 et seq., the Workers’ Adjustment and Retraining Notification Act, 29
U.S.C. §2101 et seq, the Employee Retirement Income Security Act of 1974, 29
U.S.C. §1001 et seq., Pennsylvania Human Relations Act Pa., Stat. Ann. tit.43,
§§ 951 et seq., all as amended; (2) any other federal, state or local statute,
ordinance, or regulation regarding employment, termination of employment, or
discrimination in employment, and (3) the common law relating to employment
contracts, wrongful discharge. defamation, or any other matter.

4.    Waiver of Reinstatement.    Executive waives any reinstatement or future
employment with the Company and agrees never to apply for employment or
otherwise seek to be hired, rehired, employed, re-employed, or reinstated by the
Company or any of its affiliated companies or corporations.

5.    No Disparagement or Encouragement of Claims.    Executive agrees not to
make any oral or written statement that disparages or places any Released Party
in a false or negative light. Executive further agrees not to encourage or
assist any person who files a lawsuit, charge, claim or complaint against the
Released Parties unless Executive is required to render such assistance pursuant
to a lawful subpoena or other legal obligation. The Board of Directors (and each
of its individual members) and the Chief Executive Officer of the Company agree
not to make (outside the Company; or within the Company, except as may be
reasonably necessary to conduct the business of the Company) any oral or written
statement that disparages or places Executive in a false or negative light; and
these individuals further agree not to encourage or assist any person who files
a lawsuit, charge, claim or complaint against Executive unless such individuals
are required to render such assistance pursuant to a lawful subpoena or other
legal obligation.

B-1


--------------------------------------------------------------------------------


6.    Non-Admission/Inadmissibility.    This Agreement does not constitute an
admission by the Company that any action it took with respect to Executive was
wrongful, unlawful or in violation of any local, state, or federal act, statute,
or constitution, or susceptible of inflicting any damages or injury on
Executive, and the Company specifically denies any such wrongdoing or violation.
This Agreement is entered into solely to resolve fully all matters related to or
arising out of Executive’s employment with and termination from the Company, and
its execution, and implementation may not be used as evidence, and shall not be
admissible in a subsequent proceeding of any kind, except one alleging a breach
of this Agreement.

7.    Severability.    The provisions of this Agreement shall be severable and
the invalidity of any provision shall not affect the validity of the other
provisions.

8.    Governing Law.    This Agreement shall be governed by and construed in
accordance with laws and judicial decisions of the State of Pennsylvania,
without regard to principles of conflicts of laws.

9.    Scope of Agreement.    Executive and the Company each understands that he
or it, as applicable, remains bound to those provisions in the Executive’s
Employment Agreement, signed on [                ], 2006, which survive the
termination of Executive’s employment, including but not limited to, those
provisions in Paragraphs 9-11, 14, 19 and 20 of such Employment Agreement, and
to the Confidentiality, Inventions, Non-Competition, and Non-Solicitation
Agreement, signed on [                ], 2006. Except as specifically set forth
in such provisions, this Agreement contains the entire agreement and
understanding between Executive and the Company concerning the matters described
herein, and supersedes all prior agreements, discussions, negotiations,
understandings and proposals of the parties. The terms of this Agreement cannot
be changed except in a subsequent document signed by both parties.

10.    Revocation Period.    Executive has the right to revoke this Agreement
for up to seven days after he signs it. In order to revoke this Agreement,
Executive must sign and send a written notice of the decision to do so,
addressed to [name] at [insert title, and address], and that written notice must
be received by the Company no later than the eighth day after Executive signed
this Agreement. If Executive revokes this Agreement, Executive will not be
entitled to any of the consideration from the Company described in paragraph 2
above.

11.    Voluntary Execution of Agreement.    Executive acknowledges that:

[spacer.gif] [spacer.gif] [spacer.gif] a.  Executive has carefully read this
Agreement and fully understands its meaning;

[spacer.gif] [spacer.gif] [spacer.gif] b.  Executive had the opportunity to take
up to 21 days after receiving this Agreement to decide whether to sign it;

[spacer.gif] [spacer.gif] [spacer.gif] c.  Executive understands that the
Company is hereby advising him, in writing, to consult with an attorney before
signing it;

[spacer.gif] [spacer.gif] [spacer.gif] d.  Executive is signing this Agreement,
knowingly, voluntarily, and without any coercion or duress; and

[spacer.gif] [spacer.gif] [spacer.gif] e.  Everything Executive is receiving for
signing this Agreement is described in the Agreement itself, and no other
promises or representations have been made to cause Executive to sign it.

12.    Nondisclosure.    Executive shall not disclose the contents or substance
of this Agreement to any third parties, other than the Executive’s attorneys,
accountants, or as required by law and shall instruct each of the foregoing not
to disclose the same.

B-2


--------------------------------------------------------------------------------


[spacer.gif] AMES TRUE TEMPER, INC.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
By:                                                                   Executive
Signature [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif]
Title:                                                                   
[spacer.gif] [spacer.gif]  
Dated:                                                           [spacer.gif]
[spacer.gif]
Dated:                                                              
[spacer.gif]

B-3


--------------------------------------------------------------------------------
